UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
NANCY DONDERO,

                                   Plaintiffs,                    Case No.      20-3122 ( )

        -against-                                                 VERIFIED COMPLAINT

CHOPRA & NOCERINO LLP,
BRETT L. KULLER, Esq., SAMEER CHOPRA,
Esq. and ALEX NOCERINO, Esq.,                                     JURY TRIAL DEMANDED

                                    Defendant.
-------------------------------------------------------------X

        Plaintiff, NANCY DONDERO, as and for her complaint against Defendants CHOPRA &

NOCERINO LLP, BRETT L. KULLER, Esq. SAMEER CHOPRA, Esq. and ALEX

NOCERINO, Esq, complaining of the defendants, alleges and shows to the Court as follows:

                                       NATURE OF THE ACTION

1.      This is an action for legal malpractice and breach of fiduciary duty arising under the laws

of the State of New York.

                                 SUBJECT MATTER JURISDICTION

2.      The court has subject matter jurisdiction pursuant to 28 U.S.C. Sections 1332(a) (1) and

1367. The amount in controversy exceeds $ 75,000.

3.      Venue is proper in this Court under 28 U.S.C. Section 1391(a).

                                                 THE PARTIES

4.      Defendant CHOPRA & NOCERINO, LLP (“C & N”) is a law firm within this district and

is subject to personal jurisdiction on the basis of the location of the principal place of business at

100 Quentia Roosevelt Boulevard, Garden City, New York 11501. For the purposes of diversity
jurisdiction C & N is a citizen of the State of New York.

5.      Defendant BRETT L. KULLER, Esq (“Kuller”) is an attorney is a partner, associate,

employee, staff attorney, contract attorney or “of counsel attorney” of Defendant C & N and offers

attorney services within this district and is subject to personal jurisdiction on the basis of the

location of his principal place of business at 100 Quentia Roosevelt Boulevard, Garden City, New

York 11501. Mr. Kuller is, upon information and belief a Citizen of the State of New York.

6.      Defendant ALEX NOCERINO, Esq (“Nocerino”) is an attorney is a partner, associate,

employee, staff attorney, contract attorney or “of counsel attorney” of Defendant C & N and offers

attorney services within this district and is subject to personal jurisdiction on the basis of the

location of his principal place of business at 100 Quentia Roosevelt Boulevard, Garden City, New

York 11501. Mr. Nocerino, upon information and belief a Citizen of the State of New York.

7.      Defendant SAMEER CHOPRA, Esq (“Chopra”) is an attorney is a named partner,

partner, associate, employee, staff attorney, contract attorney or “of counsel attorney” of Defendant

C & N and offers attorney services within this district and is subject to personal jurisdiction on the

basis of the location of his principal place of business at 100 Quentia Roosevelt Boulevard, Garden

City, New York 11501. Mr. Chopra, upon information and belief a Citizen of the State of New

York.

8.      Plaintiff NANCY DONDERO [“Plaintiff "] is an individual who resides in and is a citizen

of the State of Florida. She resides and is domiciled 1010 Crescent Beach Road, Vero Beach

Florida 32963.

9.      Plaintiff suffered a personal injury accident (“Accident”) that took place on May 24, 2014

at approximately 3:30 p.m. at 329 West 42d Street, New York, New York.
10.    The accident took place as Plaintiff was exiting The Church of the Holy Cross, (“Church”)

located at that address. She fell on the step or stairs immediately adjacent to the door as she exited

the Church.

11.    The accident occurred as Plaintiff was exiting the front door of the Church and began to

descend. She opened the front door outwards, expecting there to be a step/stair present and

attempted to place her foot on the landing/first step (“step” or “stair”) immediately outside of the

front door.

12.    The step/stair adjacent and just outside of the outward-opening door was narrow,

insufficient to accommodate her foot and caused her to fall.

13.    The top step or stair was dangerous, hazardous, depressed, worn, and dilapidated, was too

narrow for safe egress, and violated various provisions of the New York City Administrative Code.

14.    There was no handrail.

15.    The Church was well aware of, and was already on actual notice of the dangerous condition

of the top step or stair as well as the absence of a handrail and the nonconforming nature of it size

and condition, in part because of prior complaints and in part because of prior injuries to persons

which resulted in litigation against the Church based upon the very same dangerous condition.

16.    Although on notice of the dangerous condition, despite the passage of time and despite the

opportunity and time to fix the dangerous condition, the Church failed or refused to remedy or fix

the dangerous condition.

17.    The Church had both actual and constructive notice of the dangerous condition, had that

actual and constructive notice for a sufficient period of time such that it could have remedied the

dangerous condition or could have adequately warned persons entering and leaving the Church of
the dangerous condition.

18.    Although the step or stair was painted yellow, that paint was hidden by the front door, and

did not serve to warn a person exiting the Church. The reason that a person exiting the Church

would not be warned by the yellow paint was that there was no adequate warning within the Church

to advise the persons exiting that a dangerous condition was awaiting on the other side of the door,

and that there would be insufficient time for any reasonable person to see the yellow paint prior to

placing their foot on the dangerous, undersized step or stair.

19.    No reasonable careful person, looking where they were walking, and exercising reasonable

care in their egress could see the yellow paint in time to modify their gait or step or avoid the

dangerous condition. The dangerous condition was, in effect, a trap.

20.    Beyond failing to remedy or fix the dangerous condition, the Church refused to post any

adequate signs, notices, warnings, or other safety measures to alert persons that there was a

dangerous condition, which was masked and hidden by the door, and which manifested itself in a

dangerous step or stair which would become obvious only when the individual had opened the front

door outwards and already started to take a step onto the dangerous step or stair or landing just

outside of the front door.

       21.     As a result of the accident, Plaintiff suffered injuries including a trimalleolar

fracture of the ankle that involved the lateral malleolus, the medial malleolus, and the distal

posterior aspect of the tibia, which can be termed the posterior malleolus. Further, she suffered

and continues to suffer neurological and musculature damage in the form of a “drop foot.” She is

unable to control her foot; unable to completely raise her toes and flex her foot upward at the
ankle toward her shin. She cannot rely upon her right foot. The trauma was accompanied by

ligament damage and dislocation. She suffered other bone and soft tissue injuries as well.

22.    Defendants were retained on or around December 8, 2016 to provide attorney services to

Plaintiff concerning the accident.

23.    When Defendants were hired to provide attorney services for a personal injury, they were

required to determine the nature of the accident, whether the accident took place because of a

dangerous condition, if the accident was the result of a dangerous condition, and whether there

was actual or constructive notice of the dangerous condition to the landowner.

24.    In order to prove negligence of a landowner, it must be shown that a personal injury was

the result of a dangerous condition, of which the landowner had notice, and that the landowner

had failed to remediate the dangerous condition, which then proximately led to injury to a person

legally on the property of the landowner.

25.    After retention, Defendants undertook to prosecute the personal injury claim for Plaintiff.

26.    Prior to the date that Defendants prepared a draft summons and complaint, Plaintiff had

already retained an expert engineer and obtained an informal report on the dangerous condition

manifested on the step or stair of the Church. That report was given to Defendants.

27.    The Expert Report was dated May 2, 2016.

28.    The Expert was Rusian Solovyev, P.E., on behalf of Structural Engineering Buro, PLLC

29.    The Expert provided an expert report with photographs of the subject step or stair.

30.    The Expert report stated: “The existing top landing platform and the main entrance

stairway are constructed with the solid brownstone blocks. The portion of the top landing is raised

relative to the main platform and creates the continuous step along the building wall. The length
of the step, in the direction of travel, varies from 24 inches in the front of the entrance doors, to 2

inches in the front of the exterior walls. The height of the step varies from 5 inches on the West

side of the landing platform, to 3.9 inches on the East side of the platform. The surface of the step

is partially coated with visible yellow paint.”

31.    The Expert Report continued: “According to 2008 New York City Building Code, Chapter

10 "Means of Egress", Section 1008.1.5 `Landings at doors’ - `"Landings shall have a width not

less than the width of the stairway or the door, whichever is the greater. Doors in the fully open

position shall not reduce a required dimension by more than 7 inches 078 mm). When a landing

serves an occupant load of 50 or more, doors in any position shall not reduce the landing to less

than 75 percent of its required width. Landings shall have a length measured in the direction of

not less than 44 inches (0118 mm). No exceptions apply to Group A-3 Buildings. - The length of

the existing landing platform is 24 inches, which is less than the minimum permitted of 44 inches.

Therefore, the length of the landing platform is not meeting the requirements of previous 2008

and current 2014 NYC Building Code. - The width of the existing landing platform with the open

door is reduced by more than 75 percent, which is more than the permitted by code. Therefore, the

width of the landing platform is not meeting the requirements of previous 2008 and current 2014

NYC Building Code. Also, according to 2008 New York City Building Code, Chapter 10 "Means

of Egress", Section 1009.4.2 "Riser height and tread depth" - "Stair riser heights shall be 7 inches

(078 mm) maximum and 4 inches (002 mm) minimum. Stair tread depths shall be 11 inches (279

mm) minimum. The riser height shall be measured vertically between the leading edges of

adjacent treads. ...." No exceptions apply to Group A-3 Buildings. - The existing height of the

raised step is 3.9 inches at the eastern portion of the landing platform, which is less than the
minimum permitted of 4 inches. Therefore, the height of the raised step is not meeting the

requirements of the NYC Building Code’.”

32.     The Report continued that “We believe the current conditions of the landing platform

present a hazardous condition for the public safety.”

33.     On December 29, 2016 Defendants filed a Summons and Complaint under the caption:

Nancy Dondero v. The Church of the Holy Cross, Supreme Court, New York County, Index No.

160957/2016. (NYSCEF Docket 1)

34.     On February 16, 2017 the Church filed an answer, (NYSCEF Docket 3) denying actual or

constructive notice of the dangerous condition and denying that any dangerous condition existed.

35.     Eventually a Note of Issue was filed, and thereafter, a motion for summary judgment was

made by Defendants.

36.     Defendant’s motion for summary judgment (starting at NYSCEF Docket 33) contained an

affidavit by Expert engineer, Mark Marpet, Ph. D,, P.E. (NYSCEF Docket 35)

37.     This engineer argued that the Church was not subject to the current Building Code, and

that, in his opinion, there was no proximate cause connection between the manner in which

Plaintiff fell and fractured her ankle and the composition of the steps.

38.     The Church’s motion for summary judgment relies entirely upon this engineering

affidavit. It is black-letter law that if defendant moves for summary judgment utilizing an

engineer’s expert affidavit, then Plaintiff must oppose the motion with an engineer’s expert

affidavit.
39.     This is true even more especially when the movant’s expert affidavit refers to a prior

Plaintiff’s expert report and seeks to denigrate its opinions. Not only is an expert’s affidavit

required in opposition, but that expert affidavit must address the denigrating comments.

40.     Defendant attorneys understood that the use of an expert’s affidavit in opposition to the

motion for summary judgment that relied in part upon the Church’s expert was the standard of

good practice by an attorney in opposing a motion for summary judgment.

41.     Defendant attorneys understood that the standard of practice required the use of a proper,

competent and admissible expert affidavit.

42.     However, even while understanding the requirement of a proper, competent and

admissible expert affidavit, Defendant attorneys instead tried to re-use the letter report, which was

not sworn, not an affidavit and not notarized.

43.     Defendant attorneys utilized the report prepared prior to the Complaint being filed, and

did not seek to have the expert address the denigrating comments made by the Church expert’s

affidavit.

44.     Beyond failing to obtain an expert’s affidavit that utilized the contrary Church expert

affidavit, Defendants offered a document that was inadmissible. The engineer’s report filed by

the attorneys was not sworn, not an affidavit and not notarized. It was offered at NYSCEF Docket

49.

45.     It is well settled law that there is a significant difference between a writing of an engineer-

expert and the sworn statement of an engineer-expert. While easily accomplished, there is very

significant importance to a sworn statement of an engineer-expert as against the unsworn

statement of the same engineer-expert.
46.    It is well settled law that unsworn reports of experts are inadmissible at a summary

judgment motion. It is well settled law that the report will not be permitted as opposing evidence

at the motion and that the Court will not take cognizance of, nor rely upon the unsworn, non-

affidavit of a purported expert.

47.    Supreme Court quoted from the “Affidavit of Defendant’s Expert” Mark I. Marpet Ph.D.

at page 4 of the Decision and Order on the Motion for Summary Judgment. (NYSCEF Docket 63)

48.    Supreme Court found at page 6 of the Decision and Order that “Plaintiff submits an

unsigned and unsworn letter, dated May 2, 2016 of her expert Solovyev, who inspected the

subject step on April 28, 2016 (prior to the commencement of this action)”

49.    In Reply, the Church argued that no issue of fact was raised. The Church argued that it

was never on actual or constructive notice that the step or stair was dangerous, and that building

codes did not apply to the Church built prior to the imposition of the NYC Building Codes.

50.    The Church further argued that the absence of a proper, competent and admissible Expert

report doomed any opposition to the motion for summary judgment and required a finding that no

issues of fact had or could be raised.

51.    Defendants failed to research prior accidents at the Church. It is the standard of practice

for a reasonable attorney to research whether there had been prior accidents at the site where a

personal injury occurred.

52.    Defendants could have sought publicly available evidence of prior accidents, such as

police reports, medical reports, prior CIB reports made by insurers, and most importantly, could

have searched publicly available databases of prior litigation and prior accidents which had taken

place at the Church.
53.    Had defendants done any research, a simple name search would have found that an exactly

similar accident had happened on May 14, 2011 at the exact same location, at the exact same step

and in an excruciatingly similar manner. The affirmative use of the case of Baker v. Roman

Catholic See and the Holy Roman Church, Supreme Court, New York County, Index No.

113884/2011 would have demonstrated prior notice of the dangerous and defective land condition

to the landowner, and would have put the lie to testimony that the Church was unaware of any

prior accidents.

54.    Supreme Court found in the Dondero Decision and Order that: “Generally, `in order to

make out a prima facie case of negligence involving defective or dangerous conditions present on

property, a plaintiff must demonstrate either that the defendant created the alleged hazardous

condition or that defendant had actual or constructive notice of the defective condition’”

55.    A prior accident at the same exact spot and in the same exact manner would have (at a

minimum) have created a question of fact as to both actual and constructive notice dating some 5

years prior to the Dondero accident.

56.    The Court found that: “The opinion letter of plaintiff’s expert Solovyev is unsigned and

unsworn and is therefore not competent evidence. As such said report cannot be considered by

this Court.” (citations omitted) It further found (p.12) that “[R]ank speculation is no substitute for

evidentiary proof in admissible form that is required to establish the existence of a material issue

of fact and, thus, defeat a motion for summary judgment.”

57.    On this basis Supreme Court granted the motion for summary judgment.
                                   FIRST CAUSE OF ACTION
                                    LEGAL MALPRACTICE



58.    The authorship, creation, review, analysis and management of the case and the

Opposition to a motion for summary judgment was a departure from good and accepted practice

evidencing a failure by Defendants to exercise the degree of care commonly exercised by an

ordinary attorney under similar circumstances with respect to its client, the Plaintiff.

59.    Defendants failed to exercise the ordinary, reasonable skills and knowledge commonly

possessed by a member of the legal profession, especially attorneys who practice in personal

injury law in the preparation of the case and the opposition to the motion for summary judgment.

60.    Defendant law firm had previously on multiple occasions prepared cases and undertaken

opposition to the motion for summary judgment

61.    Defendant law firm was aware of or should have been aware of cases and case law

concerning actual or constructive notice to landowners of a dangerous or defective condition that

had been adjudicated by the Appellate Division.

62.    Even while aware of the prevailing law in the First Department, and aware of an

authoritative method of creating an expert’s affidavit for use in opposing a motion for summary

judgment, Defendants, failed to prepare admissible opposition to a motion for summary judgment.

63.    This failure to exercise the ordinary, reasonable skills and knowledge commonly

possessed by a member of the legal profession, proximately caused damage to Plaintiff.

64.    The opposition was not written with precise and proper language, did not offer admissible

expert opinion, did not recite the actual and constructive notice that the Church had from prior
litigation, was not fit for the purpose described to Plaintiff, was not a proper opposition, was not

an admissible expert affidavit and failed to contain the necessary and required language to

properly be admissible and oppose the motion for summary judgment..

65.     Defendants failed to research prior accidents at the same Church in the past. Although the

case of Baker v. Holy See was discussed in the motion practice, Defendants failed to understand

that the Baker accident took place on the very same step or stair at the very same Church. The

mechanism of the fall was exactly the same. The Baker fall took place years prior to Plaintiff’s

fall.

66.     Defendants negligently failed to argue that Baler provided proof of actual as well as

constructive notice of the dangerous step and lack of handrail. When given the chance to argue,

instead of showing that the accidents were exactly the same, and in the same place at the same

Church, defendants sought to show that the accident sites were in different Churches, losing the

ability to prove actual and constructive notice of the dangerous condition.

67.     Had Plaintiff been properly defended on the motion for summary judgment there would

have been a denial of the motion on the basis that there were issues of fact on the nature of the

dangerous and defective condition as well as actual prior notice of that condition.

68.     Because Plaintiff was inadequately represented and was incorrectly represented her case

was dismissed. This dismissal damaged Plaintiff.

69.     The damage consisted of that value of just and fair and adequate compensation for injuries

which Plaintiff would have won from Defendants together with the costs and disbursements in the

Action and which cannot be recovered.
70.     This failure to exercise due care was the proximate cause of financial injury to Plaintiff

alleged above.

71.     “But for” these failures, Plaintiff would have been obtained just, fair and adequate

compensation for her physical injuries along with additional costs all required to avoid, minimize

or reduce damages caused by Defendants’ negligent conduct.

72.     By reason of the foregoing, Plaintiff is entitled to judgment against Defendants in an

amount which exceeds the jurisdiction of all lower courts.



                                  SECOND CAUSE OF ACTION
                                 BREACH OF FIDUCIARY DUTY

73.     Plaintiff re-alleges the allegations contained in preceding paragraphs with the same force

and effect as if separately set forth and numbered herein.

74.     By virtue of the attorney-client relationship, Defendants owed Plaintiff a fiduciary duty to

deal fairly, honestly and with undivided loyalty, including maintaining confidentiality, avoiding

conflicts of interest, operating competently, safeguarding client property and honoring the client's

interests over their own, performing the work in a timely fashion, not incurring unnecessary work or

expenses, acquainting the firm with up-to-date information on the rights and liabilities in the subject

area and in general, being knowledgeable about how to prosecute a personal injury case, how and

when to file opposition and knowing the procedural tax rules.

75.     Defendants were under a duty to Plaintiff to act for her, to act correctly for her, aid in

Plaintiff’s investigations, and to avoid conflicts of interest in its representation of Plaintiffs by

performing work that was unnecessary, contra-indicated, not solely for her benefit firm and of no
benefit to the client, to give advice for Plaintiff’s benefit on all matters within the scope of the

representation of Plaintiff and not to place their own interests ahead of Plaintiff’s.

76.     Defendants were under a fiduciary duty to avoid engaging in conduct which caused financial

harm to Plaintiff and to avoid engaging in conduct which was unnecessary, counter-productive,

counter-indicated or simply wrongful.

77.     While acting as an attorney for, and performing work for Plaintiff, Defendants failed to

engage in work that was necessary, engaged in work that was unnecessary, engaged in work and

delays that were counter-productive, counter-indicated, or simply worthless.

78.     Defendants performed legal work that was of no value, caused delay and lost the opportunity

to obtain adequate and fair compensation for Plaintiff’s injuries and damages.

79.     It was a breach of fiduciary duty to engage in any of these acts. This breach of fiduciary duty

caused Plaintiff to pay for unnecessary or contra-indicated services, become billed for those and

similarly wrongful services, all to the detriment of Plaintiff.

80.     Defendants breached their fiduciary duty to Plaintiff by performing work that was

unnecessary, counter-indicated, solely for the benefit of the firm and of no benefit to Plaintiff on all

matters within the scope of the representation of Plaintiff.

81.     That breach of fiduciary duty was a substantial factor in damages to Plaintiff and the conflict

of interest between Defendants’ own interests along with the delay, excessive litigation, unnecessary

litigation, and loss of the ability to move forward on the litigation.

82.     But for the acts of, and fiduciary advice of Defendants, Plaintiff would have obtained fair and

adequate compensation for her injuries and damages.
83.       Defendants were in violation of their fiduciary duties, were in breach of fiduciary duty, and

were in violation of their ethical obligations of attorneys to their client.

84.       These violations and breaches were a substantial factor in the negative financial outcome for

Plaintiff, and proximately caused financial damage to Plaintiff.

85.       As a proximate result of these shortcomings in representation, Plaintiff has been damaged by

this breach of fiduciary duty and the attendant conflict of interest between Defendants and Plaintiff in

an amount to be determined by the Court.

86.       By reason of the foregoing violations and breaches, Plaintiff is entitled to judgment against

Defendants for a sum to be determined based on the fiduciary duty claim.

          WHEREFORE, Plaintiff demands judgment against Defendants for an amount to be

determined at trial, disgorgement of previously paid legal fees, together with the costs and

disbursements of this action, and for such other and further relief as this Court deems just and

proper.

Dated: New York, New York
       July 13, 2020
                                                              ______________________
                                                              Andrew Lavoott Bluestone
                                                              233 Broadway, Suite 2702
                                                              New York, NY 10279
                                                              (212) 791-5600
